DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to Applicant’s submission filed 09 June 2021 [hereinafter Response], where:
Claims 1-21 had been cancelled.
Claims 22, 23, 26, 37, 44, 46, and 51 have been amended.
Claims 22-51 are pending.
Claims 22-51 are rejected.
Examiner notes that the Notice of Acceptance of Application under 35 U.S.C. § 371 and 37 CFR 1.495 was issued 13 February 2018.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
“dynamic correction modules” in claim 30.
“each of dynamic correction modules” in claim 31.
“at least one dynamic correction module” in claim 44.
“at least one dynamic correction module” in claim 50.
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f), Applicant may: 
(1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them from being interpreted under 35 U.S.C. § 112(f).
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 22-51 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16, 17, and 18 of issued US Patent 9911080, as follows:
Instant Application
U.S. Patent 9911080

Claims 16 & 17




22. A self-organizing circuit comprising:
self-organizing logic gates coupled with each other;




wherein each of the self-organizing logic gates is configured to self-organize by simultaneously performing forward logic and reverse logic.




wherein each of the self-organizing logic gates comprise a terminal with input and output signals superposed thereon.
16. A computer system comprising:

a non-transitory computer-readable medium storing instructions to model a self-organizing logic circuit comprising self-organizing logic gates, wherein a self-organizing logic gate of the self-organizing logic gates comprises:

* * *

17. The computer system of claim 16, wherein the self-organizing logic gate is configured to implement forward logic from the first set of the terminals to the second set of the terminals and reverse logic from the second set of the terminals to the first set of the terminals.
The claims of US Patent 9911080 does not explicitly teach the limitation in bold above. However, Martinez ’90 teaches that limitation (Martinez ‘90, at p. 5, “3.1 Knowledge Input,” fourth & fifth paragraphs). 
It would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of instant application 15/557641 by incorporating: [i]n the [adaptive self-organizing concurrent system (ASOCS)] model, instances are input to the system incrementally and the current collection of instances is called the instance set. . . . An instance implying a non-negated variable is a positive instance, while an instance implying a negated variable is a negative instance. This is known as the polarity of an instance. Two instances with the same polarity are concordant (that is, superposed). They are discordant instances (that is, superposed) if they have opposite polarities (that is, wherein each of the self-organizing logic gates comprises a terminal with input and output signals superposed thereon))
Claim 23
Claim 16




23. The self-organizing circuit of claim 22, wherein each of the self-organizing logic gates comprises terminals that include the respective terminal with input and output signals superimposed thereon.


* * *

terminals comprising a first set of the terminals and a second set of the terminals;

* * *
Martinez ’91 teaches that limitation (Martinez ’91, left column of p. 1234, “IV. The AA3 Learning Algorithm - A. Architecture,” second paragraph & Fig. 1).
It would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of instant application 15/557641 by incorporating: [w]hen the system receives a new instance the adaption unit of Fig. 1 broadcasts to the logic network the variables and polarity of the new instance (that is, that include the respective terminal with input and output signals superimposed thereon)). 

Claim 24

24. The self-organizing circuit of claim 23, wherein each of the terminals is configured to function as both an input terminal and an output terminal.

The claims of US Patent 9911080 does not explicitly teach the limitation in bold above. However, Buckley teaches that limitation in 12:5-8 & Fig. 4a. 
It would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of application 15/557641 by incorporating: [a]n inverter 51c insures that 51a and 51b are either both ON (so current can flow in either direction between connections 50a and 50b) or both OFF (that is, each of the terminals is configured to function as both an input terminal and an output terminal)).
Claim 25
Claims 16 & 17




25. The self-organizing circuit of claim 23, wherein each of the self-organizing logic gates is configured to implement a logic function with respect to signals present at the terminals.
16. A computer system comprising:

* * *

wherein the self-organizing logic gate is configured to implement a logic function between signals at the terminals, the logic function is not satisfied in the unstable 

* * *

Claim 26
Claims 16 & 17




26. The self-organizing circuit of claim 23, wherein the terminals of each of the self-organizing logic gates comprises a first set of terminals and a second set of terminals, and 

wherein the forward logic is from the first set of terminals to the second set of terminals and the reverse logic is from the second set of terminals to the first set of terminals.
16. A computer system comprising:

* * *

terminals comprising a first set of the terminals and a second set of the terminals;

* * *

17. The computer system of claim 16, wherein the self-organizing logic gate is configured to implement forward logic from the first set of the terminals to the second set of the terminals and reverse logic from the second set of the terminals to the first set of the terminals.
The limitations in instant claim 26 are fully anticipated by claims 16 and 17 of the ‘080 Patent.
Claim 27
Claim 16




27. The self-organizing circuit of claim 23, wherein each of the self-organizing logic gates further comprises memory elements connected between the terminals.
16. A computer system comprising:

* * *

memristor devices connected between the first set of the terminals and the second set of the terminals; and

* * *

The limitations in instant claim 27 are fully anticipated by claims 16 of the ‘080 Patent.

Claim 16




28. The self-organizing circuit of claim 27, wherein the memory elements comprise one or more memristor devices.
16. A computer system comprising:

* * *

memristor devices connected between the first set of the terminals and the second set of the terminals; and

* * *
The limitations in instant claim 28 are fully anticipated by claims 16 and 17 of the ‘080 Patent.
Claim 29

29. The self-organizing circuit of claim 23, wherein each of the self-organizing logic gates is configured to change a state in response to a signal received at any of the terminals.

	The claims of US Patent 9911080 do not explicitly teach the limitation in bold above. However, Buckley teaches that limitation in 11:23-45. 
	It would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of application 15/557641 by incorporating: if the summation of currents into the connection 30a is positive, the voter 32 fires (i.e., attains one state at the connection 31a); if negative, it does not fire (i.e., stays at the other state at the connection 31a (that is, to change a state in response to a signal received at any of the terminals).
Claim 30
Claim 16
30. The self-organizing circuit of claim 23, wherein:


each of the self-organizing logic gates further comprises dynamic correction modules configured to dynamically drive an unstable configuration toward a stable configuration in response to a signal applied to any of the terminals; and

a logic function implemented by the self-organizing logic gate is satisfied in the stable configuration.


* * *

dynamic correction modules configured to drive an unstable configuration of the self-organizing logic gate toward a stable configuration of the self-organizing logic gate in response to a signal being applied to any of the terminals;

wherein the self-organizing logic gate is configured to implement a logic function between signals at the terminals, the logic function is not satisfied in the unstable configuration, and the logic function is satisfied in the stable configuration; and

* * *


Claim 31
Claim 16




31. The self-organizing circuit of claim 30, wherein each of dynamic correction modules comprises a memristor device.
16. A computer system comprising:

* * *

memristor devices connected between the first set of the terminals and the second set of the terminals; and

* * *
The limitations in instant claim 31 are fully anticipated by claims 16 and 17 of the ‘080 Patent.
Claim 32
Claim 20
32. The self-organizing circuit of claim 23, further comprising an auxiliary circuit configured to drive at least one terminal of one or more of the self-organizing logic gates to a respective logical value of either 0 or 1.
20. The computer system of claim 16, wherein the self-organizing logic circuit comprises an auxiliary circuit connected to a terminal of the terminals of the self-organizing logic gate, wherein the auxiliary circuit is configured to maintain the stable configuration of the self-organizing logic gate.
The limitations in instant claim 32 are fully anticipated by claims 16 and 17 of the ‘080 Patent.
Claim 33
Claims 16 & 17
 a node designated to receive an input signal and 

each of the self-organizing logic gates performs forward logic and reverse logic in response to the input signal to satisfy a respective logic function.
17. The computer system of claim 16, wherein the self-organizing logic gate is configured to implement forward logic from the first set of the terminals to the second set of the terminals and reverse logic from the second set of the terminals to the first set of the terminals.
	The claims of US Patent 9911080 do not explicitly teach the limitation in bold above. However, Buckley teaches that limitation in 11:23-45. 
	It would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of application 15/557641 by incorporating: if the summation of currents into the connection 30a is positive, the voter 32 fires (i.e., attains one state at the connection 31a); if negative, it does not fire (i.e., stays at the other state at the connection 31a (that is, to change a state in response to a signal received at any of the terminals).
Claim 34
Claim 16
34. The self-organizing circuit of claim 23, wherein the self-organizing circuit reaches equilibrium when each of the self-organizing logic gates satisfies its respective logic function.
16. A computer system comprising:

* * *

wherein the self-organizing logic gate is configured to implement a logic function between signals at the terminals, the logic function is not satisfied in the unstable configuration, and the logic function is satisfied in the stable configuration; and

* * *

The limitations in instant claim 34 are fully anticipated by claims 16 and 17 of the ‘080 Patent.
Claim 35
Claim 19
35. The self-organizing circuit of claim 22, wherein one of the self-organizing logic gates satisfies its respective logic function based on a feedback from the self-organizing logic gates.
19. The computer system of claim 16, wherein the self-organizing logic circuit is configured to induce feedback to force the self-organizing logic gate to satisfy the logic function.

Claim 36
Claims 16 & 17
36. A non-transitory machine readable medium having information stored thereon, wherein the information, when read by a machine, causes the machine to simulate a self-organizing circuit, wherein:


the self-organizing circuit comprises self-organizing logic gates coupled to each other, 



each of the self-organizing logic gates is configured to self-organize by simultaneously performing forward logic and reverse logic, and



each of the self-organizing logic gates comprises a terminal with input and output signals superposed thereon.
16. A computer system comprising:
a non-transitory computer-readable medium storing instructions to model a self-organizing logic circuit comprising self-organizing logic gates, wherein a self-organizing logic gate of the self-organizing logic gates comprises:

terminals comprising a first set of the terminals and a second set of the terminals;

* * *

17. The computer system of claim 16, wherein the self-organizing logic gate is configured to implement forward logic from the first set of the terminals to the second set of the terminals and reverse logic from the second set of the terminals to the first set of the terminals.
The claims of US Patent 9911080 does not explicitly teach the limitation in bold above. However, Martinez ’90 teaches that limitation ((Martinez ‘90, at p. 5, “3.1 Knowledge Input,” fourth & fifth paragraphs). 
It would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of instant application 15/557641 by incorporating: [i]n the [adaptive self-organizing concurrent system (ASOCS)] model, instances are input to the system incrementally and the current collection of instances is called the instance set. . . . An instance implying a non-negated variable is a positive instance, while an instance implying a negated variable is a negative instance. This is known as the polarity of an instance. Two instances with the same polarity are concordant (that is, superposed). They are discordant instances (that is, superposed) if they have opposite polarities (that is, wherein each of the self-organizing logic gates comprises a terminal with input and output signals superposed thereon))

Claim 16




37. The medium of claim 36, wherein each of the self-organizing logic gates comprises terminals that include the respective terminal with input and output signals superimposed thereon.
16. A computer system comprising:

* * *

terminals comprising a first set of the terminals and a second set of the terminals;

* * *
The claims of US Patent 9911080 does not explicitly teach the limitation in bold above. However, Martinez ’91 teaches that limitation (Martinez ’91, left column of p. 1234, “IV. The AA3 Learning Algorithm - A. Architecture,” second paragraph & Fig. 1).
It would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of instant application 15/557641 by incorporating: [w]hen the system receives a new instance the adaption unit of Fig. 1 broadcasts to the logic network the variables and polarity of the new instance (that is, that include the respective terminal with input and output signals superimposed thereon)). 

Claim 38

38. The medium of claim 37, wherein each of the terminals is configured to function as both an input terminal and as an output terminal.

The claims of US Patent 9911080 does not explicitly teach the limitation in bold above. However, Buckley teaches that limitation in 12:5-8 & Fig. 4a. 
It would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of application 15/557641 by incorporating: [a]n inverter 51c insures that 51a and 51b are either both ON (so current can flow in either direction between connections 50a and 50b) or both OFF (that is, each of the terminals is configured to function as both an input terminal and an output terminal)).
Claim 39
Claims 16 & 17
39. The medium of claim 37, wherein each of the self-organizing logic gates is configured to perform a logic function with 


* * *



* * *

Claim 40
Claims 16 & 17

40. The medium of claim 39, wherein the self-organizing circuit further comprises a node designated for receiving an input signal and 

each of the self-organizing logic gates performs forward logic and reverse logic in response to the input signal to satisfy its respective logic function.
17. The computer system of claim 16, wherein the self-organizing logic gate is configured to implement forward logic from the first set of the terminals to the second set of the terminals and reverse logic from the second set of the terminals to the first set of the terminals.
	The claims of US Patent 9911080 do not explicitly teach the limitation in bold above. However, Buckley teaches that limitation in 11:23-45. 
	It would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of application 15/557641 by incorporating: if the summation of currents into the connection 30a is positive, the voter 32 fires (i.e., attains one state at the connection 31a); if negative, it does not fire (i.e., stays at the other state at the connection 31a (that is, to change a state in response to a signal received at any of the terminals).
Claim 41
Claims 16 & 17




41. The medium of claim 37, wherein the terminals of each of the self-organizing logic gates comprises a first set of terminals and a second set of terminals, and 

wherein the forward logic is from the first set of terminals to the second set of terminals and the reverse logic is from the second set of terminals to the first set of terminals.


* * *

terminals comprising a first set of the terminals and a second set of the terminals;

* * *

17. The computer system of claim 16, wherein the self-organizing logic gate is configured to implement forward logic from the first set of the terminals to the second set of the terminals and reverse logic from the second set of the terminals to the first set of the terminals.

Claim 42

42. The medium of claim 37, wherein each of the self-organizing logic gates further comprises memory elements connected between the terminals
16. A computer system comprising:

* * *

memristor devices connected between the first set of the terminals and the second set of the terminals; and

* * *

The limitations in instant claim 42 are fully anticipated by claims 16 of the ‘080 Patent.
Claim 43

43. The medium of claim 37, wherein each of the self-organizing logic gates changes a state in response to a signal received at any of the terminals.

	The claims of US Patent 9911080 do not explicitly teach the limitation in bold above. However, Buckley teaches that limitation in 11:23-45. 
	It would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of instant application 15/557641 by incorporating: if the summation of currents into the connection 30a is positive, the voter 32 fires (i.e., attains one state at the connection 31a); if negative, it does not fire (i.e., stays at the other state at the connection 31a (that is, to change a state in response to a signal received at any of the terminals).
Claim 44
Claim 16







terminals comprising at least one terminal able to function as both an input terminal and output terminal;

one or more memory elements, each of which is coupled with at least some of the terminals; and

at least one dynamic correction module coupled to the at least one terminal, 





wherein the at least one dynamic correction module is configured to drive the self-organizing logic gate from an unstable configuration to a stable configuration in response to a signal applied to any terminal of the at least one terminal;

wherein the self-organizing logic gate is configured to implement a logic function between signals at the terminals, the logic function is not satisfied in the unstable configuration, and the logic function is satisfied in the stable configuration.
16. A computer system comprising:
a non-transitory computer-readable medium storing instructions to model a self-organizing logic circuit comprising self-organizing logic gates, wherein a self-organizing logic gate of the self-organizing logic gates comprises:

terminals comprising a first set of the terminals and a second set of the terminals;

memristor devices connected between the first set of the terminals and the second set of the terminals; and

dynamic correction modules configured to drive an unstable configuration of the self-organizing logic gate toward a stable configuration of the self-organizing logic gate in response to a signal being applied to any of the terminals;

wherein the self-organizing logic gate is configured to implement a logic function between signals at the terminals, the logic function is not satisfied in the unstable configuration, and the logic function is satisfied in the stable configuration; and

* * *

	The claims of US Patent 9911080 do not explicitly teach the limitation in bold above. However, Nugent teaches that limitation in ¶¶ 0065 & 0062. 
	It would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of instant application 15/557641 by incorporating: the formation of universal reconfigurable logic is illustrated. As shown in FIG. 2A by providing the output of AHaH Nodes to the input of static NAND gates 114, ψ1 (that is, a logic function); 
And with [s]table synaptic states (that is, the stable configuration) will occur when the sum over all weight updates is zero. In this simple case, it is straight forward to derive the stable synaptic weights algebraically. . . . The AHaH Node's stable decision boundary 100 (solving for y=0) is plotted on the same plot with the data that produced it, as depicted in FIG.1, where decision boundaries A, B, and C are labeled (that is, the logic function is not satisfied in the unstable configuration, and the logic function is satisfied in the stable configuration).


45. The self-organizing logic gate of claim 44, wherein the one terminal serves as both the input terminal and the output terminal,

and the one terminal has input and output signals superposed thereon.

	The claims of US Patent 9911080 do not explicitly teach the limitation in bold above. However, Wang teaches that limitation in 2:58-62. 
	It would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of application 15/557641 by incorporating: mathematics operation can be a dual direction input/output logical reversible operation that is realized by any of addition, subtraction, combination of addition and subtraction, and combination of one addition and two subtraction (that is, and the one terminal has input and output signals superposed thereon).
Claim 46
Claim 17
46. The self-organizing logic state of claim 44, wherein the self-organizing logic gate is configured to simultaneously perform forward logic and reverse logic.
17. The computer system of claim 16, wherein the self-organizing logic gate is configured to implement forward logic from the first set of the terminals to the second set of the terminals and reverse logic from the second set of the terminals to the first set of the terminals.
The limitations in instant claim 46 are fully anticipated by claim 16 of the ‘080 Patent.
Claim 47

47. The self-organizing logic gate of claim 46, wherein the stable configuration includes a logic state in which an input value is generated, via the reverse logic, at an input terminal of the at least one terminal in response to an output signal applied to one or more output terminals of the at least one terminal.

	The claims of US Patent 9911080 do not explicitly teach the limitation in bold above. However, Nugent teaches that limitation in ¶¶ 0071, 0087-89. 
	It would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of instant application 15/557641 by incorporating: [o]ver the read (that is, forward logic) and write (that is, reverse logic) phases, the change to the conductance of the memristors . . . correspond to the circuits 160 of FIG. 6.
Claim 48

The self-organizing logic gate of claim 46, wherein the stable configuration includes a logic state in which an output value is generated, via the forward logic, at an output terminal of the at least one terminal in response to an output signal applied to one or more input terminals of the at least one terminal.

	The claims of US Patent 9911080 do not explicitly teach the limitation in bold above. However, Nugent teaches that limitation in 2:58-62. 
	It would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of application 15/557641 by incorporating: teaches that [o]ver the read (that is, forward logic) and write (that is, reverse logic) phases, the change to the conductance of the memristors . . . correspond to the circuits 160 of FIG. 6.
Claim 49
Claim 16




49. The self-organizing logic gate of claim 44, wherein any of the one or more memory elements is implemented based on a memristor device.
16. A computer system comprising:

* * *

memristor devices connected between the first set of the terminals and the second set of the terminals; and




Claim 50
Claim 16




50. The self-organizing logic gate of claim 44, wherein the at least one dynamic correction module applies voltage correction to the corresponding at least one terminal to drive towards the stable configuration.
16. A computer system comprising:

* * *

dynamic correction modules configured to drive an unstable configuration of the self-organizing logic gate toward a stable configuration of the self-organizing logic gate in response to a signal being applied to any of the terminals;

wherein the self-organizing logic gate is configured to implement a logic function between signals at the terminals, the logic function is not satisfied in the unstable configuration, and the logic function is satisfied in the stable configuration; and

* * *

The limitations in instant claim 50 are fully anticipated by claim 16 of the ‘080 Patent.
Claim 51
Claim 16




51. The self-organizing logic gate of claim 50, wherein the voltage correction is generated based on the signal at the at least one terminal.
16. A computer system comprising:

* * *

dynamic correction modules configured to drive an unstable configuration of the self-organizing logic gate toward a stable configuration of the self-organizing logic gate in response to a signal being applied to any of the terminals;



* * *




Claim Rejections - 35 U.S.C. § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.	The rejections under Section 112(b) to claims 46-48 are withdrawn in view of Applicant’s amendment to claim 46 to now recite “The self-organizing logic gate”.
7.	Claims 22-43 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 23, lines 2-3, recites “terminals that include the respective terminal”, while claim 22, line 5, from which claim 23 depends, recites “each of the self-organizing logic gates comprises a terminal . . . .” 
Claims 22 and 23 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention because it is unclear as to which “terminal” of “terminals,” “respective terminal,” and/or “a terminal” is being referenced and/or whether a new instance of the term is intended.
Claim 37, lines 2-3, recites “terminals that include the respective terminal”, while claim 36, line 5, from which claim 37 depends, recites “each of the self-organizing logic gates comprises a terminal . . . .” 
Claims 36 and 37 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention because it is unclear as to which “terminal” of “terminals,” “respective terminal,” and/or “a terminal” is being referenced and/or whether a new instance of the term is intended.
Claims 24-35 depend directly or indirectly from claim 22, and claims 38-43 depend directly or indirectly from claim 36, and are rejected as depending from a rejected claim; further, the claims fail to cure the deficiencies of claims 22, 23, 36, and 37.
Claim Rejections - 35 U.S.C. § 101
8.	The rejection to claims 36-43 under Section 101 is withdrawn in view of the amendment to claim 36.
Claim Rejections - 35 U.S.C. § 103
9.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
12.	Claims 22 and 33-36 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent 4479241 to Buckley [hereinafter Buckley] in view of US Patent 6671678 to Wang [hereinafter Wang].
Regarding claims 22 and 36, Buckley teaches [a] self-organizing circuit (Buckley 33:64-66 teaches analog self-organizing circuits and hybrid self-organizing circuits, there are digital self-organizing circuits (that is, a self-organizing circuit)), and [a] machine readable non-transitory medium having information stored thereon, wherein the information, when read by a machine, causes the machine to simulate a self-organizing circuit (Buckley 8:68 to 9:5 teaches experimenters in artificial intelligence have been able to simulate these path-reinforcing algorithms on digital computers (a computer having a machine readable non-transitory medium) for simple robotic systems) comprising:
self-organizing logic gates coupled with each other (Buckley, Fig. 14, teaches:

    PNG
    media_image1.png
    623
    657
    media_image1.png
    Greyscale

Buckley 34:9-12 teaches [t]he self-organizing circuit marked 228 in FIG. 14 uses only digital information to effect the self-organizing aspects of [self-organizing] circuit 1 in FIG. 1; Buckley 38:42-26 teaches digital implementations of self-organizing circuits such as the circuit 228 and the circuit 230, an ALU summing circuit (that is, self-organizing logic gates) (composed of the ALU 224, and the registers 225 and 226 along with appropriate clocking signals) is used for each output signal 26a . . . 26n (that is, self-organizing logic gates coupled with each other));
* * *
Though Buckley teaches a self-organizing circuit comprising self-organizing logic gates, Buckley does not explicitly teach -
* * *
wherein each of the self-organizing logic gates is configured to self-organize by simultaneously performing forward logic and reverse logic,
* * *
But Wang teaches -

wherein each of the self-organizing logic gates is configured to self-organize by simultaneously performing forward logic and reverse logic (Wang, Fig. 5, & 3:20-22, teaches the principle diagram of the logical reversible operation unit based on combination of one addition and two subtraction operations (Examiner annotation in text boxes):

    PNG
    media_image2.png
    777
    753
    media_image2.png
    Greyscale

Wang 5:22-28 teaches [i]f setting is made from one port, then the other two ports can realize two way mutually and synchronous exchange. Control is made possible by making use of the mutually complementary relationship of ports A and B with respect to port C as well as the logically reversible relationship and operational relationship among each of the self-organizing logic gates is configured to self-organize by . . . performing forward logic and reverse logic)),
* * *
Buckley and Wang are from the same or similar field of endeavor. Buckley teaches self-organizing circuits to receive input signals and operable to operate in a learning mode. Wang teaches self-organizing principles with a bidirectional logic reversible operation. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Buckley pertaining to self-organizing circuits with the bidirectional logic reversible operation of Wang.
The motivation for doing so is to breakthrough the limitations of existing neural networks, and to provide a general multi-value logic neural network. (Wang 1:62-65).
Examiner points out that the feature of “wherein each of the self-organizing logic gates is configured to self-organize by simultaneously performing forward logic and reverse logic” is not afforded patentable weight because the feature simply expresses an intended result from the self-organizing logic gates.
Though Buckley and Wang teach self-organizing logic gates having forward and reverse logic, the combination of Buckley and Wang does not explicitly teach -
* * *
wherein each of the self-organizing logic gates comprises a terminal with input and output signals superposed thereon.
But Martinez ‘90 teaches -
* * *
wherein each of the self-organizing logic gates comprises a terminal with input and output signals superposed thereon (Martinez ‘90, at p. 5, “3.1 Knowledge Input,” fourth & fifth paragraphs, teaches that [i]n the [adaptive self-organizing concurrent system (ASOCS)] model, instances are input to the system incrementally and the current collection of instances is called the instance set. The instance set is the rule base of the system and adaptation in ASOCS occurs by maintaining the instance set consistent and optionally minimal. . . . An instance implying a non-negated variable is a positive instance, while an instance implying a negated variable is a negative instance. This is known as the polarity of an instance. Two instances with the same polarity are concordant (that is, superposed). They are discordant instances (that is, superposed) if they have opposite polarities (that is, wherein each of the self-organizing logic gates comprises a terminal with input and output signals superposed thereon)).
Buckley, Wang and Martinez ‘90 are from the same or similar field of endeavor. Buckley teaches self-organizing circuits to receive input signals and operable to operate in a learning mode. Wang teaches self-organizing principles with a bidirectional logic reversible operation. Martinez ‘90 teaches a control unit and a dyadic dynamic programmable logic module (DPLM) in a self-organizing concurrent system. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Buckley and Wang pertaining to self-organizing circuits including a bidirectional logic reversible operation with the superposition of Martinez ‘90.
The motivation for doing so is because adaptive self-organizing concurrent systems models guarantee learning of any arbitrary mapping of boolean input-output Martinez ‘90, at p. 1, “1. Introduction,” second paragraph).Examiner notes that the Applicant’s preambles do not afford patentable weight to the Applicant’s claims because the claim preambles are not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preambles merely state the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
Regarding claim 33, the combination of Buckley, Wang, and Martinez ‘90 teaches all of the limitations claim 22, as described in detail above.
Wang teaches -
wherein the self-organizing circuit further comprises a node designated to receive an input signal and each of the self-organizing logic gates performs forward logic and reverse logic in response to the input signal to satisfy a respective logic function (Wang 2:58-62 teaches mathematics operation can be a dual direction input/output logical reversible operation that is realized by any of addition, subtraction, combination of addition and subtraction, and combination of one addition and two subtraction (that is, each of the self-organizing logic gates is configured to self-organize by . . . performs forward logic and reverse logic in response to the input signal to satisfy a respective logic function); Wang 4:60-67 teaches taking the column input contacts as a0-a2 with a total of three values states, and taking the row input contacts as b0-b2 with a total of three value states, whereby the output contacts (plus) are h0-h2 with a total of three values states, and the output contacts (minus) are e1-e2 with a total a node designated to receive an input)).
Regarding claim 35, the combination of Buckley, Wang, and Martinez ‘90 teaches all of the limitations of claim 22, as described above in detail.
Buckley teaches wherein one of the self-organizing logic gates satisfies its respective logic function based on a feedback from the self-organizing logic gates (Buckley 11:23-32 teaches [s]elf-learning circuits, as opposed to direct connection circuits, do "vote" and do have "path reinforcement." . . . A high-gain amplifier 30 assures that the current at 30a multiplied by the resistance of a resistor 30b, connected via feedback path 30c, equals the voltage at the connection 30d (that is, one of the self-organizing logic gates satisfies its respective logic function based on a feedback from the self-organizing logic gates)).
13.	Claims 23-27, 29, and 37-43 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent 4479241 to Buckley [hereinafter Buckley] in view of US Patent 6671678 to Wang [hereinafter Wang], Tony R. Martinez, “Adaptive Self-Organizing Concurrent Systems,” (1990) [hereinafter Martinez ‘90], and further in view of Martinez et al., “A Self-organizing Binary Decision Tree for Incrementally Defined Rule-Based Systems,” IEEE (1991) [hereinafter Martinez ‘91],
Regarding claims 23 and 37, the combination of Buckley, Wang, and Martinez’90 teaches all of the limitations of claims 22 and 36, respectively, as described in detail above. 
Buckley teaches -
 each of the self-organizing logic gates comprises terminals . . . (Buckley 12:59-55 teaches, in reference to the DAC of the self-organizing circuit, a terminal R (that is, each of the self-organizing logic gates comprises terminals)).
Though Buckley, Wang, and Martinez ‘90 teaches the features of self-organizing circuits including a bidirectional logic reversible operation with the superposition, the combination does not explicitly teach -
. . . that include the respective terminal with input and output signals superimposed thereon.
But Martinez ‘91 teaches -
. . . that include the respective terminal with input and output signals superimposed thereon (Martinez ’91, abstract, teaches an adaptive self-organizing concurrent system (ASOCS) model, which is an adaptive network composed of many simple computing elements operating asynchronously and in parallel; Martinez ‘91, 

    PNG
    media_image3.png
    408
    459
    media_image3.png
    Greyscale

Martinez ’91, left column of p. 1234, “IV. The AA3 Learning Algorithm - A. Architecture,” second paragraph, teaches [w]hen the system receives a new instance the adaption unit of Fig. 1 broadcasts to the logic network the variables and polarity of the new that include the respective terminal with input and output signals superimposed thereon) This information allows all nodes within the network to work cooperatively and in a distributed fashion).
Buckley, Wang, Martinez ‘90, and Martinez ‘91 are from the same or similar field of endeavor. Buckley teaches self-organizing circuits to receive input signals and operable to operate in a learning mode. Wang teaches self-organizing principles with a bidirectional logic reversible operation. Martinez ‘90 teaches a control unit and a dyadic dynamic programmable logic module (DPLM) in a self-organizing concurrent system. Martinez ‘91 teaches an adaptive self-organizing concurrent system with superposed signals. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Buckley, Wang, and Martinez ‘90 pertaining to self-organizing circuits including a bidirectional logic reversible operation with input and output signals superimposition of Martinez ‘91.
The motivation for doing so is because an adaptive self-organizing concurrent system (ASOCS) architecture that guarantees learning for Boolean rule-based systems in bounded time using adaptive algorithm 3 that has significant simplicity, implementability, and cost advantages over previous ASOCS models. (Martinez ‘91, at p. 1231, “1. Introduction,” first paragraph).
Regarding claims 24 and 38, the combination of Buckley, Wang, Martinez ‘91, and Martinez ‘91teaches all of the limitations of claims 23 and 37, respectively, as described in detail above.
wherein each of the terminals is configured to function as both an input terminal and an output terminal (Buckley 12:5-8 & Fig. 4a teaches [a]n inverter 51c insures that 51a and 51b are either both ON (so current can flow in either direction between connections 50a and 50b) or both OFF (that is, each of the terminals is configured to function as both an input terminal and an output terminal)).
Regarding claims 25 and 39, the combination of Buckley, Wang, Martinez ’90, and Martinez ‘91 teaches all of the limitations of claims 23 and 37, respectively, as described in detail above. 
wherein each of the self-organizing logic gates is configured to implement a logic function with respect to signals present at the terminals (Buckley 17:52-18:2 teaches [p]unishment and reward are handled, as before, by the computer 9 which activates the punish or reward lines 76a . . . 76n as a function of the "correctness" of the output active signals 26a . . . 26n when enabled by signals 25a . . . 25n to gate G1 of the DAC (that is, each of the self-organizing logic gates is configured to implement a logic function with respect to signals present at the terminals)).
Regarding claims 26 and 41, the combination of Buckley, Wang, Martinez ’90 and Martinez ‘91 teaches all of the limitations of claims 23 and 37, respectively, as described in detail above.
wherein the terminals of each of the self-organizing logic gates comprises a first set of terminals and a second set of terminals, and wherein the forward logic is from the first set of terminals to the second set of terminals and the reverse logic is from the second set of terminals to the first set of terminals (Buckley Fig. 4a teaches 

    PNG
    media_image4.png
    318
    391
    media_image4.png
    Greyscale

(that is, a first set of terminals and a second set of terminals); Buckley 12:5-8 teaches [a]n inverter 51c insures that 51a and 51b are either both ON (so current can flow in either direction between connections 50a and 50b) or both OFF (that is, wherein the forward logic is from the first set of terminals to the second set of terminals and the reverse logic is from the second set of terminals to the first set of terminals)).
Regarding claims 27 and 42, the combination of Buckley, Wang, Martinez ’90, and Martinez ’91 teaches all of the limitations of claims 23 and 37, respectively, as described in detail above.
wherein each of the self-organizing logic gates further comprises memory elements connected between the terminals (Buckley 12:12-16 teaches that other DACs than the "binary-weighted" DACs discussed here are possible. For example, a sequentially-loading DAC based on charge-coupled devices or bubble memories (that is, memory elements) may be used in other designs of self-organizing circuits (that is, memory elements connected between the terminals)).
Regarding claims 29 and 43, the combination of Buckley, Wang, Martinez ’90, and Martinez ’91 teaches all of the limitations of claims 23 and 37, respectively, as described in detail above.
Buckley teaches wherein each of the self-organizing logic gates is configured to change a state in response to a signal received at any of the terminals (Buckley 11:23-45 teaches [s]elf-learning circuits, as opposed to direct connection circuits, do "vote" and do have "path reinforcement.". . . The binary signal at the connection 31a has one of two states, thus specifying whether the voter 32 has fired: if the summation of currents into the connection 30a is positive, the voter 32 fires (i.e., attains one state at the connection 31a); if negative, it does not fire (i.e., stays at the other state at the connection 31a). Henceforth, the term "active" state will be synonymous with a binary one meaning that a particular binary device has fired; an "inactive" state will be synonymous with a binary zero, meaning that the device has not fired).
Regarding claim 40, the combination of Buckley, Wang, Martinez ‘90 and Martinez ’91 teaches all of the limitations claim 22, as described in detail above.
Wang teaches -
wherein the self-organizing circuit further comprises a node designated to receive an input signal and each of the self-organizing logic gates performs forward logic and reverse logic in response to the input signal to satisfy a respective logic function (Wang 2:58-62 teaches mathematics operation can be a dual direction input/output logical reversible operation that is realized by any of addition, subtraction, combination of addition and subtraction, and combination of one addition each of the self-organizing logic gates is configured to self-organize by . . . performs forward logic and reverse logic in response to the input signal to satisfy a respective logic function); Wang 4:60-67 teaches taking the column input contacts as a0-a2 with a total of three values states, and taking the row input contacts as b0-b2 with a total of three value states, whereby the output contacts (plus) are h0-h2 with a total of three values states, and the output contacts (minus) are e1-e2 with a total of two value states, the definition on input/output value states represents subtraction operation relationship (that is, “contact” is a node designated to receive an input)).
14.	Claims 28, 30-32, and 34 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent 4479241 to Buckley [hereinafter Buckley] in view of US Patent 6671678 to Wang [hereinafter Wang], Tony R. Martinez, “Adaptive Self-Organizing Concurrent Systems,” (1990) [hereinafter Martinez ‘90], and Martinez et al., “A Self-organizing Binary Decision Tree for Incrementally Defined Rule-Based Systems,” IEEE (1991) [hereinafter Martinez ‘91], and further in view of US Published Application 20150019468 to Nugent et al. [hereinafter Nugent].
Regarding claim 28, the combination of Buckley, Wang, Martinez ’90 and Martinez ‘91 teaches all of the limitations of claim 27, as described in detail above. 
Though Buckley, Wang, Martinez ‘90, and Martinez ‘91, teach the features of self-organizing logic gates having forward and reverse logic, the combination of Buckley, Wang, Martinez ’90 and Martinez ’91, however, does not explicitly teach -
wherein the memory elements comprise one or more memristor devices
But Nugent teaches -
wherein the memory elements comprise one or more memristor devices (Nugent ¶ 0014 teaches that Chua postulated on the basis of symmetry arguments the existence of fourth class of two-terminal electronic device element called a memristor, where the resistance of the device depends on the integral of the input applied to the terminals. The term “memristor” derives from the contraction of the words ‘memory resistor’ (that is, the memory elements comprise one or more memristor devices)).
Buckley, Wang, Martinez ‘90, Martinez ‘91, and Nugent are from the same or similar field of endeavor. Buckley teaches self-organizing circuits to receive input signals and operable to operate in a learning mode. Wang teaches self-organizing principles with a bidirectional logic reversible operation. Martinez ‘90 teaches a control unit and a dyadic dynamic programmable logic module (DPLM) in a self-organizing concurrent system. Martinez ‘91 teaches an adaptive self-organizing concurrent system with superposed signals. Nugent teaches a self-organizing system in which to construct a volatile synapse out of memristors where the synaptic state is given as the difference in conductance of a differential pair and the voltage of the read operation moves the differential toward zero. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Buckley, Wang, Martinez ‘90, and Martinez ‘91pertaining to self-organizing circuits having bidirectional logic reversible operation with the memristor structure of Nugent.
The motivation for doing so is that with a general model of memristive devices based on collections of metastable switches to build a neural node circuit with attractor Nugent ¶ 0024).
Regarding claim 30, the combination of Buckley, Wang, Martinez ‘90, and Martinez ‘91 teaches all of the limitations of claim 23, as described in detail above.
Though Buckley, Wang, Martinez ’90, and Martinez ‘91 teach the feature of logic functions where a circuit controls the state of transfer gates, the combination of Buckley, Wang, Martinez ’90, and Martinez ‘91 does not explicitly teach - 
each of the self-organizing logic gates further comprises dynamic correction modules configured to dynamically drive an unstable configuration toward a stable configuration in response to a signal applied to any of the terminals; and
a logic function implemented by the self-organizing logic gate is satisfied in the stable configuration.
But Nugent teaches -
each of the self-organizing logic gates further comprises dynamic correction modules configured to dynamically drive an unstable configuration toward a stable configuration in response to a signal applied to any of the terminals (Nugent ¶¶ 0070-71 teaches that [m]odification of device resistance is attained through the application of external voltage (that is, in response to a signal applied to any of the terminals) that causes the channels to transition between conducting and non-conducting states. . . . A metastable switch (MSS) 130 possesses two states, A and B, separated by a potential energy barrier as shown in FIG. 3. Let the barrier potential be the reference potential V=0. The probability that the MSS will A, while the probability that the MSS will transition from the A state to the B state is given by PB. (that is, the transition is to dynamically drive an unstable configuration toward a stable configuration in response to a signal applied to any of the terminals)); and
a logic function implemented by the self-organizing logic gate is satisfied in the stable configuration (Nugent ¶ 0068 teaches In disclosed spike logic code, the ‘logical 0’ and ‘logical 1’ state is converted to a spike on one of two lines. If this encoding trick is performed, the ability to attain all logic functions via AHaH attractor states, minus the XOR functions is gained. Also it is well known that the XOR functions can be attained via combinations of other logic gates, for example, the NAND gate as Turing knew (that is, a logic function implemented by the self-organizing logic gate is satisfied in the stable configuration)).
Buckley, Wang, Martinez ‘90, Martinez ‘91, and Nugent are from the same or similar field of endeavor. Buckley teaches self-organizing circuits to receive input signals and operable to operate in a learning mode. Wang teaches self-organizing principles with a bidirectional logic reversible operation. Martinez ‘90 teaches a control unit and a dyadic dynamic programmable logic module (DPLM) in a self-organizing concurrent system. Martinez ‘91 teaches an adaptive self-organizing concurrent system with superposed signals. Nugent teaches a self-organizing system in which to construct a volatile synapse out of memristors where the synaptic state is given as the difference in conductance of a differential pair and the voltage of the read operation moves the differential toward zero. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Buckley, Wang, Martinez ’90, and Martinez ‘91 pertaining to self-organizing circuits having bidirectional logic reversible operation with the stability driver of Nugent.
The motivation for doing so is that with a general model of memristive devices based on collections of metastable switches to build a neural node circuit with attractor states that are shown to be logic functions forming a computationally complete set to achieve high level machine learning functions. (Nugent ¶ 0024).
Regarding claim 31, the combination of Buckley, Wang, Martinez ‘90, Martinez ‘91, and Nugent teaches all of the limitations of claim 30, as described in detail above. 
Nugent teaches -
wherein each of dynamic correction modules comprises a memristor device (Nugent ¶ 0014 teaches that Chua postulated on the basis of symmetry arguments the existence of fourth class of two-terminal electronic device element called a memristor, where the resistance of the device depends on the integral of the input applied to the terminals. The term “memristor” derives from the contraction of the words ‘memory resistor’ (that is, the memory elements comprise one or more memristor devices)).
Buckley, Wang, Martinez ‘90, Martinez ‘91, and Nugent are from the same or similar field of endeavor. Buckley teaches self-organizing circuits to receive input signals and operable to operate in a learning mode. Wang teaches self-organizing principles with a bidirectional logic reversible operation. Martinez ‘90 teaches a control unit and a dyadic dynamic programmable logic module (DPLM) in a self-organizing Martinez ‘91 teaches an adaptive self-organizing concurrent system with superposed signals. Nugent teaches a self-organizing system in which to construct a volatile synapse out of memristors where the synaptic state is given as the difference in conductance of a differential pair and the voltage of the read operation moves the differential toward zero. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Buckley, Wang, Martinez ’90, and Martinez ‘91 pertaining to self-organizing circuits having bidirectional logic reversible operation with the memristor structure of Nugent.
The motivation for doing so is that with a general model of memristive devices based on collections of metastable switches to build a neural node circuit with attractor states that are shown to be logic functions forming a computationally complete set to achieve high level machine learning functions. (Nugent ¶ 0024).
Regarding claim 32, the combination of Buckley, Wang, Martinez ’90, and Martinez ’91 teaches all of the limitations of claim 23, as described in detail above.
Though Buckley, Wang, Martinez ’90, and Martinez ‘91 teach the feature of self-organizing logic gates in signal levels presenting binary values, the combination of Buckley, Wang, Martinez ’90, and Martinez ‘91 does not explicitly teach -
an auxiliary circuit configured to drive at least one terminal of one or more of the self-organizing logic gates to a respective logical value of either 0 or 1.
But Nugent teaches - 
an auxiliary circuit configured to drive at least one terminal of one or more of the self-organizing logic gates to a respective logical value of either 0 or 1 Nugent ¶ 0068 teaches [i]n disclosed spike logic code, the ‘logical 0’ and ‘logical 1’ state is converted to a spike on one of two lines. If this encoding trick is performed, the ability to attain all logic functions via AHaH attractor states, minus the XOR functions is gained. Also it is well known that the XOR functions can be attained via combinations of other logic gates, for example, the NAND gate as Turing knew (that is, an auxiliary circuit configured to drive at least one terminal of one or more of the self-organizing logic gates to a respective logical value of either 0 or 1)).
Buckley, Wang, Martinez ‘90, Martinez ‘91, and Nugent are from the same or similar field of endeavor. Buckley teaches self-organizing circuits to receive input signals and operable to operate in a learning mode. Wang teaches self-organizing principles with a bidirectional logic reversible operation. Martinez ‘90 teaches a control unit and a dyadic dynamic programmable logic module (DPLM) in a self-organizing concurrent system. Martinez ‘91 teaches an adaptive self-organizing concurrent system with superposed signals. Nugent teaches a self-organizing system in which to construct a volatile synapse out of memristors where the synaptic state is given as the difference in conductance of a differential pair and the voltage of the read operation moves the differential toward zero. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Buckley, Wang, Martinez ’90, and Martinez ‘91 pertaining to self-organizing circuits having bidirectional logic reversible operation with the memristor structure of Nugent.
The motivation for doing so is that with a general model of memristive devices based on collections of metastable switches to build a neural node circuit with attractor Nugent ¶ 0024).
Regarding claim 34, the combination of Buckley, Wang, Martinez ’90 and Martinez ‘91 teaches all of the limitations of claim 23, as described in detail above.
Though Buckley, Wang, Martinez ’90 and Martinez ‘91 teach the feature of logic functions where a circuit controls the state of transfer gates, the combination of Buckley, Wang, Martinez ’90 and Martinez ‘91 does not explicitly teach -
wherein the self-organizing circuit reaches equilibrium when each of the self-organizing logic gates satisfies its respective logic function.
But Nugent teaches - 
wherein the self-organizing circuit reaches equilibrium when each of the self-organizing logic gates satisfies its respective logic function (Buckley Fig. 3 teaches:

    PNG
    media_image5.png
    455
    487
    media_image5.png
    Greyscale

Nugent ¶ 0071 teaches [a]n MSS is an idealized two-state device that switches probabilistically between its two states as a function of applied bias and temperature. A metastable switch (MSS) 130 possesses two states, A and B, separated by a potential Nugent are wherein the self-organizing circuit reaches equilibrium when each of the self-organizing logic gates satisfies its respective logic function)).
Buckley, Wang, Martinez ’90, Martinez ’91, and Nugent are from the same or similar field of endeavor. Buckley teaches self-organizing circuits to receive input signals and operable to operate in a learning mode. Wang teaches self-organizing principles with a bidirectional logic reversible operation. Martinez ‘90 teaches a control unit and a dyadic dynamic programmable logic module (DPLM) in a self-organizing concurrent system. Martinez ‘91 teaches an adaptive self-organizing concurrent system with superposed signals. Nugent teaches a self-organizing system in which to construct a volatile synapse out of memristors where the synaptic state is given as the difference in conductance of a differential pair and the voltage of the read operation moves the differential toward zero. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Buckley, Wang, Martinez ’90, and Martinez ‘91 pertaining to self-organizing circuits having bidirectional logic reversible operation with the memristor structure of Nugent.
The motivation for doing so is that with a general model of memristive devices based on collections of metastable switches to build a neural node circuit with attractor states that are shown to be logic functions forming a computationally complete set to achieve high level machine learning functions. (Nugent ¶ 0024).
15.	Claims 44 and 49-51 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent 4479241 to Buckley [hereinafter Buckley] in view of US Published Application 20150019468 to Nugent et al. [hereinafter Nugent].
Regarding claim 44, Buckley teaches [a] self-organizing logic gate Buckley 34:9-12 teaches [t]he self-organizing circuit marked 228 in FIG. 14 uses only digital information to effect the self-organizing aspects of [self-organizing] circuit 1 in FIG. 1; Buckley 38:42-26 teaches digital implementations of self-organizing circuits such as the circuit 228 and the circuit 230, an ALU summing circuit (that is, self-organizing logic gates)), comprising:
terminals comprising at least one terminal able to function as both an input terminal and output terminal (Buckley 12:5-8 & Fig. 4a teaches [a]n inverter 51c insures that 51a and 51b are either both ON (so current can flow in either direction between connections 50a and 50b) or both OFF (that is, terminals comprising at least one terminal able to function as both an input terminal and an output terminal));
one or more memory elements, each of which is coupled with at least some of the terminals (Buckley 17:15-20 teaches memory locations (that is, one or more memory elements, each of which coupled with at least some of the terminals) in the computer 9 can be programmed to store the values of the binary numbers which are also stored in the respective counter 67 of the DACs 70a . . . 73n. Gating of the DACs 74a . . . 74n is based on these binary numbers); 
* * *
Though Buckley teaches self-organizing gates, Buckley does not explicitly teach --
* * *
and at least one dynamic correction module coupled to the at least one terminal, wherein the at least one dynamic correction module is configured to drive the self-organizing logic gate from an unstable configuration to a stable configuration in response to a signal applied to any terminal of the at least one terminal;
wherein the self-organizing logic gate is configured to implement a logic function between signals at the terminals, the logic function is not satisfied in the unstable configuration, and the logic function is satisfied in the stable configuration.
But Nugent teaches -
and at least one dynamic correction module coupled to the at least one terminal, wherein the at least one dynamic correction module is configured to drive the self-organizing logic gate from an unstable configuration to a stable configuration in response to a signal applied to any terminal of the at least one terminal (Nugent ¶¶ 0070-71 teaches that [m]odification of device resistance is attained through the application of external voltage (that is, in response to a signal applied to any terminal of the at least one terminal) that causes the channels to transition between conducting and non-conducting states. . . . A metastable switch (MSS) 130 possesses two states, A and B, separated by a potential energy barrier as shown in FIG. 3. Let the barrier potential be the reference potential V=0. The probability that the MSS will transition from the B state to the A state is given by PA, while the probability that the MSS will transition from the A state to the B state is given by PB. the self-organizing logic gate from an unstable configuration to a stable configuration in response to a signal applied to any terminal of the at least one terminal));
wherein the self-organizing logic gate is configured to implement a logic function between signals at the terminals (Nugent ¶ 0065 teaches the formation of universal reconfigurable logic is illustrated. As shown in FIG. 2A by providing the output of AHaH Nodes to the input of static NAND gates 114, reconfigurealogic function 110 is created by configuring the AHaH attractor states ψ1 (that is, a logic function)), the logic function is not satisfied in the unstable configuration, and the logic function is satisfied in the stable configuration (Nugent ¶ 0062 teaches [s]table synaptic states (that is, the stable configuration) will occur when the sum over all weight updates is zero. In this simple case, it is straight forward to derive the stable synaptic weights algebraically. . . . The AHaH Node's stable decision boundary 100 (solving for y=0) is plotted on the same plot with the data that produced it, as depicted in FIG.1, where decision boundaries A, B, and C are labeled (that is, the logic function is not satisfied in the unstable configuration, and the logic function is satisfied in the stable configuration)).
Buckley and Nugent are from the same or similar field of endeavor. Buckley teaches self-organizing circuits to receive input signals and operable to operate in a learning mode. Nugent teaches a self-organizing system in which to construct a volatile synapse out of memristors where the synaptic state is given as the difference in conductance of a differential pair and the voltage of the read operation moves the differential toward zero. Accordingly, it would have been obvious to a person having Buckley pertaining to self-organizing circuits with the stability driver of Nugent.
The motivation for doing so is that with a general model of memristive devices based on collections of metastable switches to build a neural node circuit with attractor states that are shown to be logic functions forming a computationally complete set to achieve high level machine learning functions. (Nugent ¶ 0024).
Regarding claim 49, the combination of Buckley and Nugent teaches all of the limitations of claim 44, as described in detail above.
Nugent teaches -
wherein any of the one or more memory elements is implemented based on a memristor device (Nugent ¶ 0014 teaches that Chua postulated on the basis of symmetry arguments the existence of fourth class of two-terminal electronic device element called a memristor, where the resistance of the device depends on the integral of the input applied to the terminals. The term “memristor” derives from the contraction of the words ‘memory resistor’ (that is, the memory elements comprise one or more memristor devices)).
Regarding claim 50, the combination of Buckley and Nugent teaches all of the limitations of claim 44, as described above in detail.
Nugent teaches -
wherein the at least one dynamic correction module applies voltage correction to the corresponding at least one terminal to drive towards the stable configuration (Nugent ¶¶ 0070-71 teaches [a] metastable switch (MSS) 130 A, while the probability that the MSS will transition from the A state to the B state is given by PB. (that is, the transition is to dynamically drive an unstable configuration toward a stable configuration in response to a signal applied to any of the terminals)).
Regarding claim 51, the combination of Buckley and Nugent teaches all of the limitations of claim 50, as described above in detail. 
Nugent teaches -
wherein the voltage correction is generated based on the signal at the at least one terminal (Nugent ¶ 0070 teaches that [m]odification of device resistance is attained through the application of external voltage (that is, the voltage correction is generated based on the signal at the at least one terminal)).
16.	Claims 45-48 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent 4479241 to Buckley [hereinafter Buckley] in view of US Published Application 20150019468 to Nugent et al. [hereinafter Nugent] and US Patent 6671678 to Wang [hereinafter Wang].
Regarding claim 45, the combination of Buckley and Nugent teaches all of the limitations of claim 44, as described above in detail. 
wherein the one terminal serves as both the input terminal and the output terminal (Buckley 12:5-8 & Fig. 4a teaches [a]n inverter 51c insures that 51a and 51b are either both ON (so current can flow in either direction between connections 50a and each of the terminals is configured to function as both an input terminal and an output terminal)), . . . . 
Though Buckley and Nugent teach the feature of current flow in either direction between connections, the combination of Buckley and Nugent does not explicitly teach -
. . . and the one terminal has input and output signals superposed thereon.
But Wang teaches -
. . . and the one terminal has input and output signals superposed thereon (Wang 2:58-62 teaches mathematics operation can be a dual direction input/output logical reversible operation that is realized by any of addition, subtraction, combination of addition and subtraction, and combination of one addition and two subtraction (that is, and the one terminal has input and output signals superposed thereon); Wang 5:20-24 teaches “superposed” in that [c]ontrol is made possible by making use of the mutually complementary relationship of ports A and B with respect to port C as well as the logically reversible relationship and operational relationship (that is, superposed) among ports A, B and C; Examiner notes the common and ordinary meaning of the term “superposed” is “to place or lay over or above whether in or not in contact.”1 Though the Applicant’s specification does not connote a special definition for the term, the feature as taught by Wang is not inconsistent with Applicant’s specification, which recites, inter alia, “[t]he SOLG 20 can use any terminal from the first set 22 and the second set 24 simultaneously as input or output, i.e., signals can go in and out at the same time at any terminal resulting in a superposition of input and output signals.” Moreover, the phrase the one terminal has input and output signals superposed thereon” is merely an intended result of “wherein the one terminal serves as both the input terminal and the output terminal”).
Buckley, Nugent, and Wang are from the same or similar field of endeavor. Buckley teaches self-organizing circuits to receive input signals and operable to operate in a learning mode. Nugent teaches a self-organizing system in which to construct a volatile synapse out of memristors where the synaptic state is given as the difference in conductance of a differential pair and the voltage of the read operation moves the differential toward zero. Wang teaches self-organizing principles with a bidirectional logic reversible operation. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Buckley and Nugent pertaining to self-organizing circuits having bidirectional logic reversible operation having a state driver with the bidirectional logic reversible operation of Wang.
The motivation for doing so is to breakthrough the limitations of existing neural networks, and to provide a general multi-value logic neural network. (Wang 1:62-65).
Regarding claim 46, the combination of Buckley and Nugent teaches all of the limitations of claim 44, as described in detail above.
Though Buckley and Nugent teach the feature of current flow in either direction between connections, the combination of Buckley and Nugent does not explicitly teach -
wherein the self-organizing logic gate is configured to simultaneously perform forward logic and reverse logic.
Wang teaches-
wherein the self-organizing logic gate is configured to simultaneously perform forward logic and reverse logic (Wang 2:58-62 teaches mathematics operation can be a dual direction input/output logical reversible operation that is realized by any of addition, subtraction, combination of addition and subtraction, and combination of one addition and two subtraction (that is, each of the self-organizing logic gates is configured to self-organize by . . . performing forward logic and reverse logic); Wang 5:20-24 teaches “simultaneously” in that [c]ontrol is made possible by making use of the mutually complementary relationship of ports A and B with respect to port C as well as the logically reversible relationship and operational relationship among ports A, B and C).
Buckley, Nugent, and Wang are from the same or similar field of endeavor. Buckley teaches self-organizing circuits to receive input signals and operable to operate in a learning mode. Nugent teaches a self-organizing system in which to construct a volatile synapse out of memristors where the synaptic state is given as the difference in conductance of a differential pair and the voltage of the read operation moves the differential toward zero. Wang teaches self-organizing principles with a bidirectional logic reversible operation. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Buckley and Nugent pertaining to self-organizing circuits having bidirectional logic reversible operation having a state driver with the bidirectional logic reversible operation of Wang.
Wang 1:62-65).
Regarding claim 47, the combination of Buckley, Nugent, and Wang teaches all of the limitations of claim 46, as described in detail above.
Nugent teaches -
wherein the stable configuration includes a logic state in which an input value is generated, via the reverse logic, at an input terminal of the at least one terminal in response to an output signal applied to one or more output terminals of the at least one terminal (Nugent ¶ 0087 teaches that [o]ver the read (that is, forward logic) and write (that is, reverse logic) phases, the change to the conductance of the memristors . . . correspond to the circuits 160 of FIG. 6:

    PNG
    media_image6.png
    490
    533
    media_image6.png
    Greyscale

Nugent ¶ 0088-89 teaches that [b]oth input and bias memristors are updated during one read/write cycle . . . Voltages across memristors during the read and write cycles in the circuit 160 is shown FIG. 6. The reference numerals 162 and 164 refer voltages stable configuration, Nugent Fig. 3 teaches:

    PNG
    media_image7.png
    486
    533
    media_image7.png
    Greyscale

Nugent ¶ 0071 teaches a metastable switch (MSS) 130 possesses two [logic] states, A and B (either state is a stable configuration includes a logic state in which an input value is generated), separated by potential energy barrier as shown in Fig. 3).
Regarding claim 48, the combination of Buckley, Nugent, and Wang teaches all of the limitations of claim 46 as described in detail above.
Nugent teaches wherein the stable configuration includes a logic state in which an output value is generated, via the forward logic, at an output terminal of the at least one terminal in response to an output signal applied to one or more input terminals of the at least one terminal ((Nugent ¶ 0087 teaches that [o]ver the read (that is, via the forward logic) and write (that is, via the reverse logic) phases, the change to the conductance of the memristors . . . correspond to the circuits 160 of FIG. 6:

    PNG
    media_image6.png
    490
    533
    media_image6.png
    Greyscale

Nugent ¶ 0088-89 teaches that [b]oth input and bias memristors are updated during one read/write cycle . . . Voltages across memristors during the read and write cycles in the circuit 160 is shown FIG. 6. The reference numerals 162 and 164 refer voltages during read and write periods across spike input memristors respectively; with respect to stable configuration, Nugent Fig. 3 teaches:

    PNG
    media_image7.png
    486
    533
    media_image7.png
    Greyscale

Nugent ¶ 0071 teaches a metastable switch (MSS) 130 possesses two [logic] states, A and B (either state is a stable configuration includes a logic state in which an input value is generated), separated by potential energy barrier as shown in Fig. 3).
Response to Arguments
17.	Examiner has fully considered Applicant’s arguments, and responds below.
18.	With respect to claim interpretation under Section 112(f), Applicant argues “the Office Action does not establish that ‘dynamic correction’ is not a structural modifier. . . . [Applicant argues the] specification of the present application define dynamic correction module as a particular structure such that dynamic correction module notes a type of structural device. Figures 6A and 6B and the corresponding descriptive paragraph provide examples of the structure of a dynamic correction module.” (Response at p. 8).
Examiner respectfully disagrees because the term “dynamic correction module” is a generic placeholder (a term that is simply a substitute for the term “means”), in which a “module for”, without more, is a non-structural generic placeholder. MPEP § 2181.I.A. The language “dynamic correction” is not a term that connotes structure for performing the function expressed in the claims. For example, the instant claims recite the limitation that “at least one dynamic correction module is configured to drive the self-organizing logic gate from an unstable configuration to a stable configuration in response to a signal applied to any terminal of the at least one terminal.” Accordingly, the element invokes Section 112(f).
Nugent relates to thermodynamic computing where a thermal effect is used to arrive at a state. Nugent does not disclose driving an unstable configuration that does not satisfy a logic function to a stable configuration that satisfies a logic function. Indeed, Nugent does not disclose or suggest, among other things, ‘at least one dynamic correction module coupled to the at least one terminal, wherein the at least one dynamic correction module is configured to drive the self-organizing logic gate from an unstable configuration to a stable configuration in response to a signal applied to any terminal of the at least one terminal; wherein the self-organizing logic gate is configured to implement a logic function between signals at the terminals, the logic function is not satisfied in the unstable configuration, and the logic function is satisfied in the stable configuration,’ as presently recited in Claim 44.” (Response at p. 12).
Examiner respectfully disagrees. Initially, the term “stable” is not defined by the claims or by the specification. Accordingly, the plain and ordinary meaning of the term is simply that of a constant state, which is not inconsistent with the Applicant’s specification. For example, the specification recites “[p]referred SOLG can have either stable configurations, i.e., the configuration of the signals at the terminals that satisfies the logic relation required (such as a logical AND or an OR relation) and the signals remain constant in time . . . .” (PGPUB2 ¶ 0030). Accordingly, the BRI of the term reads on the teachings of Nugent.
Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
21.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./
Examiner, Art Unit 2122
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Merriam-Webster online dictionary < https://www.merriam-webster.com/dictionary/superpose>
        2 US Published Application 20180144239 to Di Ventra et al., entitled “Self-organizing logic gates and circuits and complex problem solving with self-organizing logic circuits,” filed 12 July 2016 [hereinafter PGPUB].